TAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 10-12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xuemei Li (U.S. Patent Application Publication No. 2019/0118078 A1).
5.	Regarding Claim 1, Li discloses A method for (Abstract reciting “An information processing method and apparatus, a storage medium, and an electronic device are provided. …”) adjusting a viewing angle in a virtual environment, (Abstract reciting “… and a perspective control is provided, a third touch operation acting on the perspective control is detected, and a presentation perspective of the game scene is adjusted according to the third touch operation.”;
paragraph [0070] reciting “… As shown in FIG. 2, a user controls a virtual character 201 in a game scene and a current orientation of the virtual character is directed to a virtual object (peak) 202. The user may control the movement of the virtual character 201 in the game scene through a motion control 203 located on the left side of a graphical user interface, …” Virtual environment corresponds to the game scene.) 
	comprising: displaying a first viewing angle picture, the first viewing angle picture being a picture of observing a virtual object in a first viewing angle direction in the virtual environment, (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.” So there is an initial camera perspective before any sliding is performed on the virtual joystick 206. Initial camera perspective corresponds to a first viewing angle direction in the virtual environment.) the first viewing angle picture comprising the virtual object having a first orientation, (paragraph [0074] reciting “It should be noted that in a process of adjusting the presentation view, the movement and current orientation of the virtual character are not changed. That is, the movement of the virtual character 201 is still determined according to the control of the motion control 203, and the current orientation is still determined according to the control of the orientation control area 204. Thus, it is possible to freely control the presentation view by the perspective control 205 while controlling the virtual character to perform at least one of movement and  and a viewing angle adjustment control being overlay-displayed on the first viewing angle picture; (see FIG. 2 wherein the elements 205 and 206 corresponds to a viewing angle adjustment control that is being displayed on the first viewing angle picture, which is some initial virtual camera perspective.)	receiving a drag instruction for the viewing angle adjustment control; (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  The sliding corresponds to a dragging instruction for virtual camera perspective adjustment.) 	adjusting the first viewing angle direction according to the drag instruction, to obtain a second viewing angle direction; (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.)
	and displaying a second viewing angle picture, the second viewing angle picture being a picture of observing the virtual object in the second viewing angle direction in the virtual environment, (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.) and the second viewing angle picture comprising the virtual object having the first orientation. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move 
6.	Regarding Claim 2, Li further discloses The method of claim 1, wherein the first viewing angle direction is a direction in which a camera model observes the virtual object in the virtual environment; (see FIG. 2 wherein the virtual camera is shown at some first viewing angle direction observing virtual object 201.)
	and adjusting the first viewing angle direction according to the drag instruction, to obtain the second viewing angle direction comprises: determining a drag direction from the drag instruction; rotating, according to the drag instruction, the camera model in the virtual environment with the virtual object as a rotation center and a direction corresponding to the drag direction as a rotation direction; and determining a viewing angle direction in which the rotated camera model observes the virtual object as the second viewing angle direction. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. Therefore, the operation of controlling the virtual character to actually move and the operation of adjusting the presentation perspective are independent of each other and do not affect each other, so 
7.	Regarding Claim 10, Li further discloses The method of claim 1, wherein subsequent to receiving the drag instruction for the viewing angle adjustment control, the method further comprises: 	displaying a third viewing angle picture, the third viewing angle picture being a picture of observing the virtual object in a transitional viewing angle direction in a process of adjusting the first viewing angle direction to the second viewing angle direction; (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.”)	and translating, according to the drag instruction, the viewing angle adjustment control overlay-displayed on the third viewing angle picture along the drag direction within a predetermined translation range. (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.”  Third viewing angle picture is the view between first and second viewing angle picture that is made from moving the virtual joystick 206.)
8.	Regarding Claim 11, Li discloses An apparatus (Abstract reciting “An information processing method and apparatus, a storage medium, and an electronic device are provided. …”) for adjusting a viewing angle in a virtual environment, (Abstract reciting “… and a perspective control is provided, a third touch operation acting on the perspective control is detected, and a presentation perspective of the game scene is adjusted according to the third touch operation.”;
paragraph [0070] reciting “… As shown in FIG. 2, a user controls a virtual character 201 in a game scene and a current orientation of the virtual character is directed to a virtual object (peak) 202. The user may control the movement of the virtual character 201 in the game scene through a motion control 203 located on the left side of a graphical user interface, …” Virtual environment corresponds to the game scene.) 
comprising: 
	a memory operable to store program code; and a processor operable to read the program code and configured to: (paragraph [0012] reciting “at least one processor, and a display apparatus; and at least one memory, configured to store at least one executable instruction of the processor, and the at least one processor is configured to execute the above information processing method by executing the at least one executable instruction.”) 
	display a first viewing angle picture, the first viewing angle picture being a picture of observing a virtual object in a first viewing angle direction in the virtual environment, (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.” So there is an initial camera perspective before any sliding is performed on the virtual joystick 206. Initial camera perspective corresponds to a first viewing angle direction in the virtual environment.) the first viewing angle picture comprising the virtual object having a first orientation, (paragraph [0074] reciting “It should be noted that in a process of adjusting the presentation view, the movement and current orientation of the virtual character are not changed. That is, the movement of the virtual character 201 is still determined according to the control of the motion control 203, and the current orientation is still determined according to the control of the orientation control area 204. Thus, it is possible to freely control the presentation view by the perspective control 205 while controlling the virtual character to perform at least one of movement and orientation change.”  Therefore, the initial orientation of the virtual character is the virtual object’s first orientation with a camera at some initial perspective.) and a viewing angle adjustment control being overlay-displayed on the first viewing angle picture; (see FIG. 2 wherein the elements 205 and 206 corresponds to a viewing angle adjustment control that is being displayed on the first viewing angle picture, which is some initial virtual camera perspective.)	
	receive a drag instruction for the viewing angle adjustment control; (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  The sliding corresponds to a dragging instruction for virtual camera perspective adjustment.) 	and adjust the first viewing angle direction according to the drag instruction, to obtain a second viewing angle direction, (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.)
	display a second viewing angle picture, the second viewing angle picture being a picture of observing the virtual object in the second viewing angle direction in the virtual environment, (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.) and the second viewing angle picture comprising the virtual object having the first orientation. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. …” Thus as camera moves due to sliding of control 205, the orientation control 204 does not need to be adjusted and the first orientation of the virtual object is maintained.)
00.	Regarding Claim 12, Li further discloses The apparatus of claim 11, wherein the first viewing angle direction is a direction in which a camera model observes the virtual object in the virtual environment; (see FIG. 2 wherein the virtual camera is shown at some first viewing angle direction observing virtual object 201.)
	and the processor is configured to: determine a drag direction from the drag instruction; 18PCT509/US33rotate, according to the drag instruction, the camera model in the virtual environment with the virtual object as a rotation center and a direction corresponding to the drag direction as a rotation direction; and determine a viewing angle direction in which the rotated camera model observes the virtual object as the second viewing angle direction. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. Therefore, the operation of controlling the virtual character to actually move and the operation of adjusting the presentation perspective are independent of each other and do not affect each other, so that the technical problem of difficulty for the player to realize the control and switching of the movement, orientation, and view of the virtual character at the same time or within a very short time period is solved, and it is more convenient for the player to control a game, thereby effectively improving the user experience.”)
9.	Regarding Claim 18, Li further discloses The apparatus of claim 11, wherein the processor is further configured to: 18PCT509/US34detect a control signal for the viewing angle adjustment control; in response to detecting that the control signal is stopped, adjust the second viewing angle direction to the first viewing angle direction along a predetermined track; and in response to a state of the virtual object being continuous running, continuous walking, driving a vehicle, or riding a vehicle, update the first viewing angle picture of observing the virtual object in the first viewing angle direction to reflect movement of the virtual object in the virtual environment, the first viewing angle picture comprising the virtual object facing the first viewing angle direction, and display the updated first viewing angle picture. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. …” As the virtual character walks, the first viewing angle picture is updated with the moving virtual character, who is moving by walking since it is a virtual person character.  The other orientation buttons allows the virtual character to walks towards the virtual camera as well.)

10.	Regarding Claim 19, Li further discloses The apparatus of claim 11, wherein the processor is further configured to: display a third viewing angle picture, the third viewing angle picture being a picture of observing the virtual object in a transitional viewing angle direction in a process of adjusting the first viewing angle direction to the second viewing angle direction; (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.”)
	and translate, according to the drag instruction, the viewing angle adjustment control overlay- displayed on the third viewing angle picture along the drag direction within a predetermined translation range. (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.”  Third viewing angle picture is the view between first and second viewing angle picture that is made from moving the virtual joystick 206.)
11.	Regarding Claim 20, Li discloses A non-transitory machine-readable medium comprising machine-readable instructions for adjusting a viewing angle in a virtual environment, the machine-readable instructions comprising instructions that, when executed, (paragraph [0012] reciting “at least one processor, and a display apparatus; and at least one memory, configured to store at least one executable instruction of the processor, and the at least one processor is configured to execute the  cause a machine to: 	display a first viewing angle picture, the first viewing angle picture being a picture of observing a virtual object in a first viewing angle direction in a virtual environment, (paragraph [0070] reciting “… The perspective control 205 is a virtual joystick control, and an orientation control of a virtual camera is realized by a touch operation received in a virtual joystick 206, thereby realizing the adjustment of the presentation view of the game scene screen. For example, when a finger is controlling the virtual joystick 206 to slide left and right, the game screen presents a left-right adjustment corresponding to the presentation view.” So there is an initial camera perspective before any sliding is performed on the virtual joystick 206. Initial camera perspective corresponds to a first viewing angle direction in the virtual environment.)  the first viewing angle picture comprising the virtual object having a first orientation, (paragraph [0074] reciting “It should be noted that in a process of adjusting the presentation view, the movement and current orientation of the virtual character are not changed. That is, the movement of the virtual character 201 is still determined according to the control of the motion control 203, and the current orientation is still determined according to the control of the orientation control area 204. Thus, it is possible to freely control the presentation view by the perspective control 205 while controlling the virtual character to perform at least one of movement and orientation change.”  Therefore, the initial orientation of the virtual character is the virtual object’s first orientation with a camera at some initial perspective.) and a viewing angle adjustment control being overlay-displayed on the first viewing angle picture; FIG. 2 wherein the elements 205 and 206 corresponds to a viewing angle adjustment control that is being displayed on the first viewing angle picture, which is some initial virtual camera perspective.)	
	receive a drag instruction for the viewing angle adjustment control; (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  The sliding corresponds to a dragging instruction for virtual camera perspective adjustment.) 
	adjust the first viewing angle direction according to the drag instruction, to obtain a second viewing angle direction; (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.)
	and display a second viewing angle picture, the second viewing angle picture being a picture observing the virtual object in the second viewing angle direction in the virtual environment, (paragraph [0071] reciting “In an optional embodiment, the third touch operation is a touch sliding operation, and the orientation of the virtual camera is changed according to a sliding track of the touch sliding operation, so as to change the presentation view of the game scene screen on the graphic user interface. As shown in FIG. 2, when the finger controls the virtual joystick 206 to slide left and right, the presentation view of the game screen presents a corresponding left and right adjustment; and when the finger controls the virtual joystick 206 to slide up and down, the presentation view of the game screen presents a corresponding up and down adjustment.”  A second viewing angle direction is obtained when the finger slides on the virtual joystick 206.) and the second viewing angle picture comprising the virtual object having the first orientation. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. …” Thus as camera moves due to sliding of control 205, the 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Avent et al. (U.S. Patent Application Publication No. 2010/0060661 A1).
The method of claim 2, wherein determining the viewing angle direction in which the rotated camera model observes the virtual object as the second viewing angle direction comprises: 
	in response to detecting that the camera model is obstructed during rotation, determining a viewing angle direction where the camera model is obstructed as the second viewing angle direction. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …” As the virtual camera from Li stops moving due to the teachings of Avent, the subsequent viewing angle direction also stops changing and remains as the second viewing angle direction.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Avent so that a collision between the virtual perspective camera and the 3D virtual object results in the camera stop moving.  This is a beneficial modification as I results real world results of a physical camera being obstructed by a physical object.
17.	Regarding Claim 4, Avent further discloses The method of claim 3, wherein determining the viewing angle direction where the camera model is obstructed as the second viewing angle direction comprises: 18PCT509/US31in response to detecting that rotation of the camera model is obstructed by a viewing angle restriction determination, (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”)
	determining a viewing angle direction where the camera model is obstructed by the viewing angle restriction determination as the second viewing angle direction, wherein the viewing angle restriction determination comprises detecting whether the virtual object is capable of observing in a viewing angle direction obtained during rotation according to physical principles in the virtual environment. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”  Physical principles includes virtual objects such as camera and other objects and their interactions with each other.)
18.	Regarding Claim 5, Avent further discloses The method of claim 3, wherein determining the viewing angle direction where the camera model is obstructed as the second viewing angle direction comprises: in response to detecting that the camera model is obstructed by an obstacle during rotation, determining the viewing angle direction where the camera model is obstructed by the obstacle as the second viewing angle direction. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”)
19.	Regarding Claim 13, while not explicitly disclosed by Li, Avent discloses The apparatus of claim 12, wherein the processor is further configured to, 
	in response to detecting that the camera model is obstructed during rotation, determine a viewing angle direction where the camera model is obstructed as the second viewing angle direction. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …” As the virtual camera from Li stops moving due to the teachings of Avent, the subsequent viewing angle direction also stops changing and remains as the second viewing angle direction.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Avent so that a collision between the virtual perspective camera and the 3D virtual object results in the camera 
20.	Regarding Claim 14, Avent further discloses The apparatus of claim 13, wherein the processor is further configured to, in response to detecting that rotation of the camera model is obstructed by a viewing angle restriction determination, (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”) 
	determine a viewing angle direction where the camera model is obstructed by the viewing angle restriction determination as the second viewing angle direction, wherein the viewing angle restriction determination comprises detecting whether the virtual object is capable of observing in a viewing angle direction obtained during rotation according to physical principles in the virtual environment. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”  Physical principles includes virtual objects such as camera and other objects and their interactions with each other.)
The apparatus of claim 13, wherein that the camera model is obstructed comprises the camera model is obstructed by an obstacle; and the processor is further configured to, in response to detecting that the camera model is obstructed by an obstacle during rotation, determine the viewing angle direction where the camera model is obstructed by the obstacle as the second viewing angle direction. (paragraph [0034] reciting “…  The virtual camera 304 may collide with the object and stop moving. The movement of ATV 308 is not affected by the collision of virtual 304 with the object. Because ATV 308 is a separate object from the virtual camera 304 within the virtual environment 300, it may interact with the virtual environment 300, objects within the virtual environment 300 and the terrain independently of virtual camera 304, and vice versa. …”)
22.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sharma et al. (U.S. Patent Application Publication No. 2018/0082117 A1).
23.	Regarding Claim 6, while not explicitly disclosed by Li, Sharma discloses The method of claim 1, wherein subsequent to receiving the drag instruction, the method further comprises: performing a locking operation on the first orientation of the virtual object, the locking operation preventing the first orientation of the virtual object from being changed. (paragraph [0055] reciting “… In one implementation, editing box 762 may include "handles" or selectable portions to allow a user to indicate a change in size, a rotation, or a change in three-dimensional perspective of virtual object 130. Once a user has positioned virtual object 130 with the desired size, position, and orientation, the user may select a Lock Virtual Object Position button 764 to complete user input for insertion of virtual object 130.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Sharma so that the virtual object that is being viewed can be locked when orientation is set.  This is an obviously beneficial modification as it allows the viewer to ensure that movement of object in particular orientation is maintained without accidentally/inadvertently changing the orientation due to limited screen size.
24.	Regarding Claim 16, while not explicitly disclosed by Li, Sharma discloses The apparatus of claim 11, wherein the processor is further configured to: perform a locking operation on the first orientation of the virtual object, the locking operation preventing the first orientation of the virtual object from being changed. (paragraph [0055] reciting “… In one implementation, editing box 762 may include "handles" or selectable portions to allow a user to indicate a change in size, a rotation, or a change in three-dimensional perspective of virtual object 130. Once a user has positioned virtual object 130 with the desired size, position, and orientation, the user may select a Lock Virtual Object Position button 764 to complete user input for insertion of virtual object 130.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Sharma so that the virtual object that is being viewed can be locked when orientation is set.  This is an obviously beneficial modification as it allows the viewer to ensure that movement of object in .
25.	Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bjorke et al. (U.S. Patent Application Publication No. 2018/0143023 A1).
26.	Regarding Claim 7, while Li does not explicitly disclose, Bjorke discloses The method of claim 1, wherein subsequent to displaying the second viewing angle picture, the method further comprises: detecting the drag instruction for the viewing angle adjustment control; and in response to the drag instruction being stopped, adjusting the second viewing angle direction to the first viewing angle direction along a predetermined track. (paragraph [0066] reciting “… The view 1300 can also provide a visual hint when a user is viewing the 3D model in a first-person style to allow a particular location of the 3D model to be temporarily viewed for a defined period of time. For example, a virtual camera can be momentarily redirected to the particular location before returning to an original location. …”  Thus the camera returns to its original path through some predetermined path.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Bjorke so that a virtual camera that is set at a particular second view can return to its previous initial location after a set time.  This is an obviously beneficial modification as it allows the virtual camera to focus on an object from its initial perspective.
27.	Regarding Claim 8, Li further discloses The method of claim 7, wherein subsequent to adjusting the second viewing angle direction to the first viewing angle direction, the method further comprises: displaying the first viewing angle picture in response to a state of the virtual object being a standing state, a squatting state, or a prone state. (see FIG. 2 wherein virtual character 201 is standing up and the camera is showing an initial first viewing angle picture.  In response means as a result.  Thus as a result of the virtual object standing, the camera first viewing angle picture remains the same.  Thus the viewing picture remains the same is a response to virtual object standing.  Not changing corresponds to a response.)
28.	Regarding Claim 9, Li further discloses The method of claim 7, wherein subsequent to adjusting the second viewing angle direction to the first viewing angle direction, the method further comprises: in response to a state of the virtual object being continuous running, continuous walking, driving a vehicle, or riding a vehicle, 18PCT509/US32updating the first viewing angle picture of observing the virtual object in the first viewing angle direction to reflect movement of the virtual object in the virtual environment, the first viewing angle picture comprising the virtual object facing the first viewing angle direction, and displaying the updated first viewing angle picture. (paragraph [0075] reciting “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204. And even if the virtual character actually moves relative to the game scene, the presentation view of the game scene screen on the graphical user interface is controlled by the perspective control 205 to allow the user to freely observe the surrounding environment, but does not cause the virtual character to actually move relative to the game scene. …” As the virtual character walks, the first viewing angle picture is updated with the moving virtual 
29.	Regarding Claim 17, while Li does not explicitly disclose, Bjorke discloses The apparatus of claim 11, wherein the processor is further configured to: detect the drag instruction for the viewing angle adjustment control; in response to detecting that the drag instruction is stopped, adjust the second viewing angle direction to the first viewing angle direction along a predetermined track; 	(paragraph [0066] reciting “… The view 1300 can also provide a visual hint when a user is viewing the 3D model in a first-person style to allow a particular location of the 3D model to be temporarily viewed for a defined period of time. For example, a virtual camera can be momentarily redirected to the particular location before returning to an original location. …”  Thus the camera returns to its original path through some predetermined path.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Bjorke so that a virtual camera that is set at a particular second view can return to its previous initial location after a set time.  This is an obviously beneficial modification as it allows the virtual camera to focus on an object from its initial perspective.
	Li further discloses and display the first viewing angle picture in response to a state of the virtual object is a standing state, a squatting state, or a prone state. (see FIG. 2 wherein virtual character 201 is standing up and the camera is showing an initial first viewing angle picture.  In response means as a result.  Thus as a 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/FRANK S CHEN/Primary Examiner, Art Unit 2611